DISCIPLINARY PROCEEDINGS
PER CURIAM.*
Respondent, Edward F. Rodriguez, was the subject of a complaint filed with the disciplinary counsel. The complainant, who worked for an insurance company, alleged that respondent offered to pay him 10% of any settlement recovered on any ease the complainant sent him, but then failed to pay and owed the complainant approximately $10,000 under the agreement. The complaint was initially dismissed by the disciplinary counsel, but the disciplinary board remanded it to the disciplinary counsel for further investigation.
Before formal charges were filed, respondent filed a “Motion for Discipline by Consent,” requesting that his license to practice law in Louisiana be revoked for a period of one year and one day. The disciplinary counsel concurred in the proposed discipline. On January 21, 1997, the disciplinary board filed its recommendations with the court, recommending approval of the proposed consent discipline.
Upon review of the record of the disciplinary board’s findings and recommendations, and the record filed herein, it is the decision of the court that the disciplinary board’s recommendation be adopted.
Accordingly, it is ordered that Edward F. Rodriguez be suspended from the practice of law for a period of one year and one day, with reinstatement conditioned upon (1) completion of all applicable continuing legal education requirements, (2) payment of disciplinary assessment fees, (3) payment of bar dues, and (4) proof that he has recovered from substance abuse. All costs of these proceedings are assessed against respondent.

 Kimball, J. not on panel. Rule IV, Part 2, § 3.